Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the combination of Fujii et al. (US 2010/0056936), O’Brien et al. (US 2009/0099424), and Sullivan et al. (US Patent No. 6984207) references. While in combination these references teach a laser light irradiation, light receiving, image capturing, image storing, computing, a blood flow power spectrum model analysis, and displaying. They do not teach the specific steps carried out by these functions. These limitations distinguish the claimed invention over the prior art, and allow for a method that for all blood flow data, the hemodynamic index is digitized and displayed without heartbeat extraction processing, therefore, providing the advantageous effect that the difference in hemodynamics not only between individuals but also between different regions within the map can be determined and analyzed by quantitatively and visually comparing their hemodynamics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791